....-.. Dr.i45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl
                                                                                                                                                            14
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN I)ISTRICT OF CALIFORNIA

                            United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                             V.                                        (For Offenses Committed On or After November I, 1987)


                            Ceferino Cadenas-Osores                                    Case Number: 3:19-mj-22677

                                                                                       William R Burgener
                                                                                       Defendant's Attorney

       REGISTRATION NO. 86274298


                                                  ___
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
        •    was found guilty to count(s)
                                                                       ______--:----------------
                                                               ...;;..._




             after a plea of not guilty.
             Accor~ingly, the defendant is adjudged guilty of such count(s), whic~ involve the following offense(s):
      Title & Section                     Nature of Offense                                                             Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

      · D The defendant has been found not guilty on count( s)
        •    Count(s)
                                                                                 -------------------
                                                                                    dismissed on the motion of the United States.
                          -----------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:                                                                          ·

                                     A      TIME SERVED                            D _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, July 5, 2019
                                                                                     Date of Imposition of Sentence



       Received ~
                      DUSM
                                                                                     ·~Y~ .
                                                                                     HONORABLEMicfEL s. BERG
                                                                                     UNITED STA'~ES MAGISTRATE JUDGE


                                                                                                                                   3:19-mj-22677
        Clerk's Office Copy
